Shaw, C. J.
The facts being agreed, they are to be taken as of the same legal effect, as if pleaded. The fact that the defendant was a married woman, when the judgment was rendered against her, would alone be a good bar to this action. It would *412be the same as if she had entered into an obligation by bond at the same time; to which she might have pleaded non est factum. A judgment is in the nature of a contract; it is a specialty, and creates a debt; and to have that effect, it must be taken against one capable of contracting a debt. Faithorne v. B'aquire, 6 M. & S. 73. Judgment for the defendant*

 By St. 1855, c. 304, § 7, “ any married woman may carry on any trade or business, and perform any labor or services, on her own sole and separate account; and the earnings of any married woman, from her trade, business, labor or services, shall be her sole and separate property, and may be used and invested by her in her own name; and she may sue and be sued, as if sole, in regard to her trade, business, labor, services and earnings; and her property acquired by her trade, business and service, and the proceeds, may be taken on any execution against her.”